Title: To Thomas Jefferson from James Wilkinson, 15 September 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                     
                            Richmond Sept 15th 07
                        
                        I did intend to transmit you a Copy of Capt Pikes report by Governor Lewis, but have been too occupied to
                            fulfil my purpose—I shall have the Honor to Hand it to you at the Seat of Government
                        The disgraceful & dishonourable Scenes which have been passing in review here, are drawing to a close—Burr
                            has just been acquited on the trial for Misdemeanor, and now a motion will be made for his transmittal for trial to
                            Kentucky, which will go off the same way—The Chief has stept in too deep to retract, & indeed his Enterprize &
                            hardihood almost justify the suspicion, that he has been a party to the Conspiracy—Menaced as I am I cannot leave this place, until the Head Man of the Conspiracy, I shall in the mean time be
                            employed in preparing & arranging the publication I propose to make—in Aid of my purpose. I must hope sir that you may
                            be pleased to favour my request for the Papers in the Hands of Mr. Hay, to be Employed with a sacred discretion.
                        Kerr the Scoundrel who promoted the Mexican combination at N. Orleans, in concert with workman, has given a
                            pamphlet to the press in this City—Accident gave me the perusal of the first sheet, and I find it a Issue of insolence
                            presumption & falsehood, let off in the vain hope that it may affect the Administration & demolish me—It seems that
                            we have fallen on “Evil times” & the poor fools do not perceive they are giving strength to that which they wish to
                            weaken—A Constitutional reform ought to be made in our Judiciary System, if for no other reasons to get rid of a corrupt
                            Judge & to secure the Harmony of the great departments—such is the Speculation of your 
                  Obliged & faithful
                        
                            Ja Wilkinson
                     
                        
                    